Citation Nr: 0800884	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-38 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
glaucoma.

(The veteran, the moving party, also filed a motion to revise 
or reverse, on the basis of clear and unmistakable error 
(CUE), a July 18, 2002, rating decision that denied his claim 
for service connection for glaucoma; that motion is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from December 1979 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for glaucoma.  
The veteran disagreed with this decision in July 2005.  He 
perfected a timely appeal on this claim in November 2005.  In 
March 2007, the veteran requested a videoconference Board 
hearing, which was held in September 2007 before the 
undersigned Acting Veterans Law Judge.

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the 
veteran's claim for service connection for glaucoma; although 
the veteran timely disagreed with this decision, no appeal 
was perfected.

2.  New and material evidence has not been received since the 
July 2002 RO decision in support of the veteran's claim for 
service connection for glaucoma.


CONCLUSIONS OF LAW

1.  The July 2002 RO decision, which denied the veteran's 
claim for service connection for glaucoma, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the July 2002 RO decision in 
support of the claim for service connection for glaucoma is 
not new and material; accordingly, this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claim to reopen, the RO satisfied the 
duty to notify in a pre-adjudication November 2003 letter 
which defined new and material evidence, advised the veteran 
of the reasons for the prior denial of the claim of service 
connection, and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided the veteran with notice of the Dingess 
requirements in March 2006.  While notice of the Dingess 
requirements was not provided prior to the initial 
adjudication, the Board finds that the untimely notice was 
not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  As the claim for service connection for glaucoma 
is not reopened in this decision, no new disability rating or 
effective date for an award of benefits will be assigned.  
The claimant also has had the opportunity to submit 
additional argument and evidence, and to participate 
meaningfully in the adjudication process.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess, supra.

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  VA need not conduct an 
examination with respect to the claim of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  Thus, VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claim at this time.

New & Material Evidence

In a July 2002 rating decision, the RO denied, in pertinent 
part, the claim for service connection for glaucoma.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier. 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Although the veteran timely 
disagreed with the July 2002 RO decision, he did not perfect 
an appeal; thus, this decision became final.

The claim for entitlement to service connection for glaucoma 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim for service 
connection for glaucoma in October 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final RO 
decision in July 2002 consisted of the veteran's service 
medical records and VA clinical records.  The veteran's 
service medical records showed that the veteran's vision was 
completely normal and he reported no relevant clinical 
history at his enlistment physical examination  in November 
1979.  In February 1980, the veteran complained of teary and 
watery eyes when swimming, blurred vision, and burning in the 
eyes while reading.  Physical examination showed round cups 
bilaterally with no apparent notching and no blurred vision.  
The impression was convergence excess and physiological 
cupping.  The veteran's separation physical examination in 
March 1984 showed distant vision of 20/20 bilaterally and 
near vision of 20/25 bilaterally.  Although he reported a 
history of eye trouble at that examination, the in-service 
examiner stated that there was no history of eye problems in 
the veteran's service medical records.  

VA clinical records dated between April 1999 and May 2002 
showed treatment for glaucoma beginning in 2000.  

The RO determined that there was no record of the veteran 
having been treated for glaucoma during active service and 
that he had not provided any evidence to show that glaucoma 
was incurred in service or that there was any continuity of 
glaucoma symptomatology since service separation in 1984.  
The RO also determined that the veteran's vision had been 
normal during active service.  Accordingly, the claim was 
denied.

In October 2003, the veteran applied to reopen his previously 
denied claim of entitlement to service connection for 
glaucoma.  With respect to the veteran's application to 
reopen this previously denied service connection claim, the 
Board finds that the veteran has submitted evidence that is 
cumulative of other evidence of record, does not relate to an 
unestablished fact, and does not raise a reasonable 
possibility of substantiating this claim.

The newly submitted evidence includes VA clinical records, 
private treatment records, a letter from a private physician, 
and the veteran's lay statements.  The veteran's VA clinical 
records show outpatient treatment for glaucoma in 2003 and 
cataract surgery in September 2004.  The veteran's private 
treatment records show that, following an eye examination in 
February 2005, he was diagnosed with a history of advanced 
primary open-angle glaucoma (POAG).  In a May 2007 letter, 
R.G., O.D. (- initials used to protect privacy) (Dr. R.G.), 
stated that the veteran had asked him to review a February 
1980 eye examination report and the results of an auto plot 
tangent field chart dated in February 1980.  Dr. R.G. noted 
that the veteran had complained of blurring and burning 
vision in February 1980.  He also noted that, in 1980, the 
auto plot tangent "was the preferred choice for testing for 
field defects in glaucoma.  If the practitioner suspected 
another eye condition, he would have selected a different 
testing device."  Dr. R.G. stated further that, "An 
enlarged blind spot is an indicator of early glaucoma.  
Burning and blurry vision could also be an early symptom of 
glaucoma."  Dr. R.G. concluded that the veteran's eye 
examination in 1980 indicated that his glaucoma was active at 
that time.

The evidence that was of record at the time of the July 2002 
RO decision did not contain some of the diagnoses found in 
the newly submitted evidence.  However, as noted, the 
evidence (service medical records and VA clinical records) 
that was of record in July 2002 showed in-service treatment 
for vision complaints which had resolved by service 
separation.  More importantly, there is still no competent 
evidence in the newly submitted evidence that links the 
veteran's glaucoma to active service.

The Board notes that Dr. R.G. concluded in May 2007 that the 
results of the veteran's in-service eye examination in 
February 1980, along with the veteran's complaints of burning 
and blurry vision, showed that his glaucoma was already 
active at that time.  However, it appears that Dr. R.G. based 
his May 2007 opinion solely on the history provided by the 
veteran which is not totally supported by the record.  For 
example, the veteran reported burning and blurry vision in 
February 1980; as noted, however, the in-service examiner 
determined that the veteran was not experiencing blurred 
vision at that time.  Also as noted, there are no service 
medical records indicating any in-service complaints of or 
treatment for glaucoma at any time during active service.  
Thus, it is clear that the May 2007 opinion is merely a 
recitation of the veteran's own contention; there is no 
indication that the examiner was rendering a medical opinion 
as to the date of onset based on the clinical or objective 
evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  The Board also observes that Dr. R.G.'s May 2007 
letter does not provide an opinion as to whether the 
veteran's current glaucoma is related to an incident of or 
finding recorded during active service.  Accordingly, 
Dr. R.G.'s opinion does not constitute new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for glaucoma.

The veteran has asserted in lay statements submitted to the 
RO that his currently diagnosed glaucoma was first incurred 
during active service.  The veteran, as a lay person, would 
not be competent to render a probative opinion on a medical 
matter such as the etiology of his glaucoma.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  In addition, the veteran's 
newly submitted statements are cumulative of statements that 
were of record at the time of the July 2002 rating decision.

Absent any objective medical evidence of a nexus between the 
veteran's glaucoma and active service, the newly received 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the veteran's service 
connection claim for glaucoma.  Accordingly, the Board finds 
that, as new and material evidence has not been received, the 
claim for service connection for glaucoma is not reopened.


ORDER

As new and material evidence has not been received, the claim 
for service connection for glaucoma is not reopened.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


